PER CURIAM.
We affirm Appellant’s convictions on three counts. We reverse his sentence as *943to counts I and II and remand for modification of the sentence.
Appellant sentenced as a prison releasee re-offender, may not also be sentenced as a habitual offender where that sentence is not greater than the prison releasee re-offender sentence. Grant v. State, 770 So.2d 655 (Fla.2000); § 775.082(9)(c), Fla. Stat. (Supp.1998); Yehowshua v. State, 773 So.2d 654 (Fla. 4th DCA 2000).
GUNTHER, STONE, and SHAHOOD, JJ., concur.